                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


RAY D. BRISTER                                 :           DOCKET NO. 2:17-cv-1148
  D.O.C. # 383050
VERSUS                                         :           JUDGE ROBERT G. JAMES

POLICE JURY OF JEFFERSON DAVIS
PARISH, ET AL.                                  :          MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 57] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motions for Summary Judgment [docs. 40, 44] be GRANTED

and that all claims in this matter be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 6th day of June, 2019.
